Case 19-20079-tnw        Doc 41     Filed 06/18/19 Entered 06/18/19 09:39:48             Desc Main
                                    Document      Page 1 of 2

                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                COVINGTON DIVISION


IN RE:

JOHN J. SCHLARMAN, V.                                                 CHAPTER 13
                                                                      CASE NO. 19-20079
DEBTOR
                                        AGREED ORDER

         This matter having come before the Court on June 11, 2019 for hearing of the trustee’s

motion to dismiss the debtor’s case [Doc. 20] and the Court having heard from the parties, and

the parties having advised the Court of their agreement in resolution of the matter, it is hereby

         AGREED and ORDERED the debtor shall become current on plan payments within 14

days from the date of hearing. Should the debtor fail to become current within such time, the

case shall be dismissed without further hearing upon filing by the trustee of a notice of failure to

comply and an order dismissing the case.

         It is further AGREED and ORDERED that in the event the debtor becomes current within

such period the trustee shall submit a Probation Order.



Have seen and agreed:

/s/Charles Ed Massey (per authority 6/17/19)
Charles Ed Massey,
Attorney for Debtor
504 Erlanger Road
Erlanger, KY 41018
(859) 426-9000
Fax: (859) 426-9001
Email: cedmassey@nkylawyers.com
      Case 19-20079-tnw          Doc 41      Filed 06/18/19 Entered 06/18/19 09:39:48        Desc Main
                                             Document      Page 2 of 2




                Beverly M. Burden, Chapter 13 Trustee

                By:   /s/Donald B. Smith
                      Donald B. Smith,
                      Attorney for Trustee
                      KY Bar ID: 89052
                      P.O. Box 2204
                      Lexington, KY 40588-2204
                      859-233-1527
                      notices@ch13edky.com




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                         Signed By:
                                                         Tracey N. Wise
                                                         Bankruptcy Judge
                                                         Dated: Tuesday, June 18, 2019
                                                         (tnw)
